The defendant, upon his plea of guilty, was convicted in the County Court of Hassau County of the crime of keeping a gaming and betting establishment in violation of section 973 of the Penal Law, and sentenced to imprisonment in the county jail for one year; and upon his plea of guilty of the crime of conspiracy in violation of subdivision 1 of section 580 of the Penal Law, was sentenced to imprisonment in "the county jail for one year and to pay a fine of $500. The prison sentences run concurrently. He appeals, urging that there should be modification of the judgments on the ground that the sentences imposed are excessive. Judgments unanimously affirmed. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.